DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a non-final rejection on the merits. Claims 1-11 are currently pending and have been considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/04/2019 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: "means for adapting a distance", and "means for integration into the path" in claim 11.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent 
Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikhlef et al. (US 2003/0088360; previously disclosed by the IDS, and hereinafter Ikhlef).
Regarding Claim 1:
Ikhlef discloses a method for determining a continuous path of an aircraft piloted by a pilot, the path being built from a flight plan defining a plurality of successive segments of this path, 5called legs (Ikhlef, Para. [0005], Ikhlef discloses computing a flight path consisting of consecutive legs for an aircraft piloted by a pilot); 
each leg defining at least one constraint to be respected by the aircraft during the flight over this leg (Ikhlef, Para. [0014], Ikhlef discloses the legs may be one any of twenty one different types of legs with various functions (constraints)); 
at least some of the legs further defining a termination point (Ikhlef, Para. [0014], Fig. 2.1-3.2, Ikhlef discloses the legs have termination points); 
at least one of the legs, called manual leg, not having a termination point (Ikhlef, Para. [0014], Ikhlef discloses the VM (heading to manual) and FM (fix to manual) legs, which do not have termination points known in advance (well known in the art; ARINC 424 standard));  
10the method including: 
a first step for adapting a distance to be flown over the manual leg in a selected manner, as a function of data introduced by the pilot, or automatically, as a function of the leg following the manual leg such that the constraint of this following leg can be respected (Ikhlef, Para. [0024-0025], Figs. 4.1 and 5.1, Ikhlef discloses the computer adapting the flight path distance between legs L1 and L5); 
a second step for integration into the path of a termination point of the manual leg 15as a function of the distance to be flown over this manual leg and the construction of a modified segment of the path from this termination point (Ikhlef, Para. [0024-0025], Figs. 4.1 and 5.1, Ikhlef discloses the computer computing the direct transition between legs L1 and L5 to remove discontinuities).
Regarding Claim 2:
Ikhlef discloses the method according to claim 1.
Ikhlef further discloses wherein the data introduced by the pilot comprise a distance to be flown over the manual leg, or a time (Ikhlef, Para. [0025], Ikhlef discloses data input into the computer, by the pilot or flight sensors, may comprise a distance).  
Regarding Claim 3:
Ikhlef discloses the method according to claim 1.
Ikhlef further discloses wherein the data introduced by the pilot comprise a distance to be flown over the manual leg, or a time and a flight speed on this leg (Ihklef, Para. [0025], Ikhlef discloses data input into the computer, by the pilot or flight sensors, may comprise a distance and speed). 
Regarding Claim 4:
Ikhlef discloses the method according to claim 1.
Ikhlef further discloses at least one of the legs, called non-floating leg, defines a fixed point in space (Ikhlef, Para. [0014], Ikhlef discloses a termination point for the flight path, meaning at least the last leg of the flight path would have a fixed point); 
when the leg following the manual leg is a non-floating leg, the distance to be flown over the manual leg is further adapted as a function of a connecting parameter defining the type of connection of the path of the aircraft with the following leg, the type of 30connection being chosen between an aligned type and a non-aligned type (Ikhlef, Para. [0024], Fig. 5.1 and 5.2, Ikhlef discloses the distance of the leg (L1) is adjusted (I and I’) to the following leg L5, and is aligned to connect the legs together for a smooth flight path).  
Regarding Claim 5:
Ikhlef discloses the method according to claim 4.
Ikhlef further discloses wherein the data introduced by the pilot further comprise the connecting parameter (Ikhlef, Para. [0025], [0053], Ikhlef discloses data may be input by the pilot, and flight plan may be recomputed during the flight (i.e. due to changing parameters as dictated by the pilot).  
Regarding Claim 6:
Ikhlef discloses the method according to claim 4.
Ikhlef further discloses wherein when the distance to be flown on the manual leg is adapted automatically, the connecting parameter corresponds to the aligned type (Ikhlef, Para. [0024], Ikhlef discloses the transitioning between legs is done by the computer (i.e. automatically) so the pilot does not have to take over controls to manually adjust the aircraft).  
Regarding Claim 7:
the method according to claim 1.
Ikhlef further discloses further comprising a third step for displaying the path of the aircraft, the modified segment of the path being displayed with a specific symbology (Ikhlef, Para. [0025], Ikhlef discloses a module for displaying the flight plan and trajectory data for the pilot).
Regarding Claim 9:
Ikhlef discloses the method according to claim 1.
Ikhlef further discloses comprising a step for automatic launching of a new iteration of the method during the flight by the aircraft from its current position, 15when the aircraft passes the termination point determined during the second step while continuing the flight along the manual leg (Ikhlef, Para. [0053], Ikhlef discloses computing the flight plan (i.e. transitions between legs) dynamically during flight (i.e. continually launching new iterations of the method during flight)).  
Regarding Claim 10:
Ikhlef further discloses a computer program product comprising software instructions which, when implemented by a piece of computer equipment, carry out the method according to claim 201 (Ikhlef, Para. [0027], Fig. 7, Ikhlef discloses a computer program to carry out the instructions for eliminating discontinuities in the flight plan of the aircraft).  
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikhlef in view of Courteville et al. (UPS 9,404,752; previously disclosed by IDS, hereinafter Courteville).
Regarding Claim 8:
Ikhlef discloses the method according to claim 1.
the method according to claim 1.
Courteville, in the same field of endeavor of aircraft control, discloses further comprising a step for manual 10launching by the pilot of a new iteration of the method during the flight by the aircraft from its current position (Courteville, Column 8, Lines 53-63, Courteville discloses the pilot terminating a segment (leg) before continuing with the flight plan).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ikhlef to include manually restarting the method by the pilot as disclosed by Courteville in order to allow the aircraft and pilot to wait for further instructions from air traffic control before continuing with the flight plan, (Courteville, Column 8, Lines 60-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coulmeau (US 2007/0129855) – discloses a flight management system which automatically or semi-automatically generates a flight plan in response to emergency situations.
Bitar et al. (US 2009/0157237) – discloses a method for allowing modification of the flight plan of an aircraft in a semi-automated manner.
Agam et al. (US 2009/0150012) – discloses a flight planning system which constructs a flight plan according to static information from the flight management system.
Goutelard et al. (US 2009/0076717) – discloses a method for assisting an aircraft to rejoin a flight plan.
Brent et al. (US 2008/0183343) – discloses a system and method for constructing variable offset paths for aircraft flight plans.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664